Citation Nr: 1536554	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-49 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis exposure.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for defective color blindness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1986.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As discussed in detail below, the Veteran explicitly withdrew his claim seeking entitlement to service connection for tuberculosis exposure in April 2011.  As a result, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed pursuant to the Board's decision below.  Nevertheless, at his February 2015 Board hearing, the Veteran provided testimony regarding his tuberculosis exposure.  When viewing this testimony in a light most favorable to the Veteran, the Board finds it necessary to construe this testimony as a request to reopen his claim based on the submission of new and material evidence.  Therefore, the issue of whether new and material evidence has been submitted to reopen the claim seeking entitlement to service connection for tuberculosis exposure is referred to the RO for appropriate action.

Moreover, the issues of entitlement to an evaluation in excess of 10 percent for atopic dermatitis of both legs and entitlement to service connection for a skin rash of the left arm have been raised by the record in an October 2014 statement, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 




FINDINGS OF FACT

1.  On June 22, 2010, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal of entitlement to service connection for tuberculosis.

2.  The Veteran's currently diagnosed sleep apnea is not related to his military service.

3.  The Veteran's defective color blindness is congenital in nature and there is no indication that the Veteran has ever had an eye disease which could cause acquired color blindness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for defective color blindness have not been met. 38 U.S.C.A. § 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  
The RO's September 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2010 and September 2010, Veteran was afforded VA examinations to determine the nature and etiology of his sleep apnea and defective color blindness.  The examination reports reflect that the VA examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes with respect to the Veteran's sleep apnea and defective color blindness claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either examination was inadequate.  Id.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran appeared at a hearing before the undersigned in June 2011.  In February 2012, the Board issued a decision that dismissed the Veteran's claim seeking entitlement to service connection for tuberculosis exposure and denied the Veteran's claims seeking entitlement to service connection for sleep apnea and for defective color blindness.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the June 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing before the Board.

In February 2015, the Veteran was afforded another opportunity to present evidence and argument in support of his claims.  During the hearing, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States (VFW).  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.




Dismissal of Tuberculosis Exposure Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of entitlement service connection for tuberculosis exposure in April 2011, and, hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Service Connection for Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea which he claims was caused or aggravated by his military service.  

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an initial matter, the Board observes that the Veteran complained of frequent trouble sleeping on his October 1985 report of medical history that accompanied his separation examination.  At that time, the service examiner reported that the Veteran's frequent trouble sleeping "Insomnia since childhood, no known cause, no treatment given."  These findings were reiterated by the August 2010 VA examiner.    

When an issue is raised as to whether the disability claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disability manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

Rebutting the presumption of soundness requires a two-part analysis.  VA must demonstrate by clear and unmistakable evidence that a disorder pre-existed military service and must demonstrate by clear and unmistakable evidence that a pre-existing disorder was not aggravated by military service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (May 5, 2004); Wagner, 370 F.3d at 1093.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).  If VA's burden is met, then the veteran is not entitled to service-connected benefits.  However, if the presumption of soundness is not rebutted under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant, 17 Vet. App. at 131.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that there is a question as to whether the Veteran had a preexisting sleep apnea disability that was aggravated by his period of service, the Board observes that the presumption of soundness upon entrance into service cannot be rebutted unless there is clear and unmistakable evidence that the sleep apnea pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Pertinently, although the Veteran's service entrance examination is absent from the evidence of record, the remainder of his service treatment records do not document the presence of sleep apnea or symptoms that may be specifically attributable thereto.  Moreover, there is no evidence of record prior to the Veteran's military service documenting complaints of or treatment for sleep apnea.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's sleep apnea pre-existed his period of military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

As the presumption is not rebutted by clear and unmistakable evidence, the Veteran's claim is one for service connection.  It does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The Veteran must still demonstrate (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As to element (1), current disability, the competent medical evidence of record documents diagnoses of sleep apnea.  See, e.g., the August 2010 VA examination report; see also a private treatment record from H.S., M.D. dated in November 2005.  Hickson element (1) is therefore satisfied.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that he had difficulty sleeping during military service, constantly snored, and was always tired.  See, e.g., the June 2011 Board hearing transcript, page 12; February 2015 Board hearing transcript, page 8, 17-18.  
 
As noted above, the Veteran's October 1985 service report of military history documents frequent trouble sleeping.  Although the remainder of the Veteran's service treatment records do not reflect the in-service sleeping difficulty as reported by the Veteran, the Board notes that the Veteran is competent to attest to experiencing such sleeping difficulty during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of difficulty sleeping during military service and being tired as a result.  There is nothing in the evidence of record to suggest that the Veteran did not sustain the sleeping difficulty as described and the Board finds his testimony regarding the incidents to be credible.  Hickson element (2) is therefore arguably satisfied.  

With respect to Hickson element (3), medical nexus between the in-service injury and the current disability, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed sleep apnea is unrelated to his period of active duty.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the August 2010 VA examiner.  Notably, the VA examiner considered the Veteran's report of in-service sleeping difficulty.  After consideration of the Veteran's complaints and examination of the Veteran, the VA examiner diagnosed the Veteran with sleep apnea and concluded that "it is less likely as not that the sleep apnea is due to or a result of time in service."  The VA examiner's rationale was based on a consideration of the Veteran's service treatment records, in particular his complaints of sleep difficulty since childhood, as well as examination of the Veteran and consideration of his entire medical history.  

The August 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the Duties to Notify and Assist section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (indicating that it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty sleeping), has presented no clinical evidence of a nexus between his sleep apnea and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his sleep apnea and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014) (indicating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board has considered whether the Veteran has had sleep apnea continually since service.  However, the first post-service evidence of complaint of, or treatment for, sleep apnea is dated in November 2005.  See the private treatment record from Dr. H.S. dated in November 2005.  This was more than 15 years after the Veteran left active duty service in January 1986.  The Board additionally notes that the Veteran did not report any complaints of or treatment for sleep apnea or symptomatology attributable thereto during a VA examination dated in January 1987.  Indeed, the January 1987 is absent any findings of such.

While the Veteran is competent to report sleep apnea over the years since service, the Board notes that sleep apnea was not reported at the time of his service discharge.  Moreover, as noted above, the Veteran did not report sleep apnea or symptomatology attributable thereto during the January 1987 VA examination.  The Board also observes that there is no competent medical evidence that the Veteran complained of or was treated specifically for sleep apnea for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. Accordingly, element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.

Service Connection for Defective Color Blindness

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects," including color blindness, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect, such as color blindness, can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

The Veteran contends that when he entered service, he had normal color vision and that he passed the test administered for color blindness, but that throughout his military service, he developed defective color blindness due to an operation on his eye in 1980 while stationed in Italy as well as from constant exposure to afterburners from jet aircraft and bright lights.  See, e.g., the June 2011 Board hearing transcript, pgs. 4-8.  He therefore asserts that he became color blind during his military service. 

As discussed above, the Veteran's service enlistment examination is absent from the claims folder.  However, a review of the remainder of the service treatment records document defective color blindness on multiple occasions.  Specifically, examinations dated in August 1976 and May 1984 as well as the October 1985 separation examination indicate that the Veteran failed a color vision test.  The Board adds that there is no indication in the Veteran's service treatment records that he underwent the operation on his eye in Italy as reported or any treatment specifically from exposure to jet aircraft and bright lights.  Moreover, there is no indication that he ever received ophthalmologic evaluation for any eye condition which might cause an acquired color blindness such as glaucoma or optic nerve disease during his period of active duty.  There is likewise no evidence indicating that the Veteran currently suffers from such a disease. 

Pertinently, the Veteran was afforded a VA examination for his eyes in September 2010.  The VA examiner noted the Veteran's report of the in-service treatment for his eye as well as his complaints of difficulty between differentiating between red and green colors.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with red and green color defect and concluded that "[c]olor vision defect is red/green in nature.  This would make it congenital.  No eye pathology in past or current documented to cause any type of color defect."  The VA examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.

The September 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's color vision disability is a congenital defect.  As was explained in the Duties to Notify and Assist section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (indicating that it is the claimant's responsibility to support a claim for VA benefits). 

With respect to the Veteran's in-service and post-service findings of defective color vision, congenital or developmental defects, including color blindness, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry, 340 F.3d at 1383-84; Palczewski, 21 Vet. App. at 179.  Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as defective color vision as diagnosed by the September 2010 VA examiner.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In fact, congenital or developmental "defects" such as color blindness automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin, 22 Vet. App. at 397.  As discussed above, the September 2010 VA examiner noted that the Veteran's color vision defect is red/green in nature, which would make it congenital.  

In this regard, there is a lack of entitlement under the law to service connection for a congenital defect such as defective color vision, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, during service, the Veteran contends that he underwent an operation on his eye in 1980 while stationed in Italy and was constantly exposed to jet afterburners and bright lights.  However, a review of the Veteran's service treatment records does not document any treatment for the sort of serious eye disease or injury which could cause an acquired color blindness.   Furthermore, the September 2010 VA examiner reported that "[n]o eye pathology in past or current documented to cause any type of color defect."  The Board emphasizes that no medical findings to the contrary are of record.  As such, absent any probative evidence that the Veteran's defective color vision is due to in-service trauma or was subject to a superimposed disease or injury during service, it is not a disability for purposes of VA disability compensation as it is congenital in nature. 38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991). Thus, service connection for defective color blindness is denied. 
ORDER

The appeal of entitlement to service connection for tuberculosis exposure is dismissed.

Service connection for sleep apnea is denied.

Service connection for defective color blindness is denied.



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


